Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is replacing the previous non-final Office action dated May 20, 2022.
Status of Claims
1.	Claims 1-4 and 6 are currently under examination, wherein no claim has been amended in appellant’s pre-appeal brief filed on April 15, 2022.
Status of Previous Rejections
2.	The finality of the Office action dated February 14, 2022 had been withdrawn in light of appellant's arguments in the pre-appeal brief and the pre-appeal conference decision dated May 13, 2022. New grounds of rejection are established as follows. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO (2018-017072 A1).
	With respect to claims 1-4 and 6, WO (‘072 A1) discloses a 3D printing material set (i.e. the kit as claimed) comprising a binding ink (i.e. the binder fluid as claimed) including by weight 0.1-15.0% latex and an aqueous liquid vehicle; a fusing ink (i.e. the gas-precursor fluid as claimed) including by weight 0.1-20.0% carbon black dispersed in an aqueous liquid vehicle, an organic co-solvent and a surfactant (i.e. the dispersing agent as claimed); and a particulate build material including by weight up to 100% metal composite particles based on a total weight of the particulate build material wherein the fusing ink is devoid of latex particles and the metal composite particles having an average particle size of about 0.01-200.00 µm (abstract, Tables 1 and 4, paragraphs [0002], [0016]-[0027] and [0034]-[0037]). The content ranges of the latex, carbon black and metal composite particles and the particle size range disclosed by WO (‘072 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of WO (‘072 A1) with an expectation of success because WO (‘072 A1) discloses the same utility over the entire disclosed ranges.
4.	Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Dierkes et al. (US Pub. 2006/0131770 A1).
	With respect to claims 1, 3 and 4, Dierkes et al. (‘770 A1) discloses a 3D printing kit comprising a first fluid including polyacrylic acid particles as a binder in an aqueous liquid vehicle (e.g. an aqueous ethanol solution or water), a second fluid including carbon black particles dispersed in an aqueous liquid vehicle (e.g. an aqueous ethanol solution or water) which would meet the gas-precursor fluid as claimed and a particulate material including silver metal particles wherein additives including a dispersing agent, a wetting agent, a thickener and a diluent (e.g. a co-solvent as claimed) may be included in the fluids as necessary; the second fluid is devoid of latex particles; and the particulate material includes by weight up to 100% silver particles (abstract, paragraphs [0007], [0021], [0033], [0034], [0038] and [0104]). Dierkes et al. (‘770 A1) does not specify the latex as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the polyacrylic acid particles with polyacrylic latex particles well known in the art of binders for 3D printing with an expectation of success because they are functionally equivalent in terms of being used as binders.
	With respect to claims 2 and 6, Dierkes et al. (‘770 A1) does not specify the latex particle weight content range in the first fluid, the carbon black particle weight content range in the second fluid and the metal particle size range as claimed, at least suggesting wide ranges can be used as desired (e.g. up to about 60%, up to about 60% and up to about 300 µm respectively) which would include the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

5.	Claims 1-4 and 6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,857,727 B2 which is a patent family member of WO (‘072 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. 10,857,727 B2 discloses a 3D printing material set, which is the same or obvious from the claimed 3D printing kit.
In the instant case, the above rejection is, in part, based on the specification of a previously issued patent, rather than the claims. 
In support of the use of this material, the examiner notes the following excerpt from MPEP section 804 II(B)(1): When considering whether the invention defined in a claim of an application is an obvious variation of the invention defined in the claim of a patent, the disclosure of the patent may not be used as prior art. This does not mean that one is precluded from all use of the patent disclosure. The specification can always be used as a dictionary to learn the meaning of a term in the patent claim. In re Boylan, 392 F.2d 1017, 157 USPQ 370 (CCPA 1968).  Further, those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." Thus, the courts have held that it is permissible to use the specification in determining what is included in, and obvious from, the invention defined by the claim on which the rejection is based. This is true even where elements are drawn from the specification describing the claimed invention which are not elements in the claim itself.
Response to Arguments
6.	The appellant’s arguments in the pre-appeal brief have been fully considered but they are not persuasive.
	First, the appellant argues that the silver metal particles would not be present by weight 80-100%. In response, the examiner notes that the content range of metal particles as claimed is based on a total weight of the particulate build material rather than a total weight of the fluid and particulate build material. Dierkes et al. (‘770 A1) does disclose that preferably, graphite, carbon black and/or metal particles, in particular silver particles, are used as electric conductive substances (paragraph [0038)], indicating clearly both carbon black and metal particles can be included as particulate build material (e.g. by weight 0-20% carbon black and 80-100% silver metal particles based on the total weight of the particulate build material. The rejection as stated in the Office action dated February 14, 2022 is proper and therefore maintained.
	Second, the appellant argues that an aqueous ethanol solution does not meet the definition of a fluid, solidifiable material as taught by Dierkes et al. (‘770 A1). In response, see the new ground of rejection of the aqueous liquid vehicle above. The examiner notes that Dierkes et al. (‘770 A1) does define the fluid, solidifiable material as materials that can be converted into the solid state by cooling (paragraph [0028]), at least suggesting that an ethanol solution or water can also be used as a solidifiable material because both the ethanol solution and water can be converted into the solid state by cooling below their respective melting points.
	Third, the appellant argues that Dierkes et al. (‘770 A1) does not teach that the carbon black is capable of reacting with hydrogen gas to form methane gas which forms a breakaway interface between the 3D support structure and the 3D printed object. In response, the examiner notes that the appellant’s argument is not commensurate in scope with the instant claims. As long as the carbon black is disclosed by Dierkes et al. (‘770 A1) as discussed above, the claim limitation of the carbon black is met.
Conclusion
7.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

5/18/2022